Name: Council Regulation (EEC) No 4167/87 of 21 December 1987 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1988)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 No L 398/8 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4167/87 of 21 December 1987 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Annex I to the Agreement estab ­ lishing an Association between the European Economic Community and Malta (*), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it would also be appropriate provisionally to adjust or supplement certain of the tariff benefits provided for in the said Annex ; whereas , in respect of products listed in the Annex to this Regulation and originating in Malta, the Community should accordingly suspend the fixed component of the charge applicable to goods covered by Regulation (EEC) No 3033/80 and the customs duty applicable to other goods at the levels indicated for each product from 1 January to 31 December 1988 ; Whereas the Council has adopted Regulation (EEC) No 2357/86 of 24 July 1986 amending Regulations (EEC) No 3555/80, (EEC) No 3394/85 and (EEC) No 3668 /85 as regards imports into Greece of certain products originating in Malta (3); whereas, since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist, the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas this Regulation applies to the Community as constituted on 31 December 1985 ; Whereas the nomenclature used in the Common Customs Tariff will be replaced from 1 January 1988 by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must therefore take account of that fact by indicating the combined nomenclature codes and, where appropriate, the TARIC code numbers of the products concerned ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 products listed in the Annex and originating in Malta shall be imported into the Community as constituted on 31 December 1985 at the rates of duty indicated in the Annex for each product. 2 . For the purposes of applying this Regulation, the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an associ ­ ation between the European Economic Community and Malta . Article 2 Where products benefiting from the arrangements provided for in Article 1 are imported into the Community in such quantities or at such prices that they cause or threaten to cause material injury to Community producers of like or directly competing products , the duties applicable may be partially or totally reimposed on the products concerned . Such measures may be taken also in the event of material injury or threat of material injury limited to one region of the Community. Article 3 1 . In order to implement Article 2 the Commission may adopt a Regulation reimposing customs duties for a given period . 2 . Where a Member State asks the Commission to adopt such a Regulation, the Commission shall reach its decision within a maximum of 10 working days from the day on which it receives the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the measure taken by the Commission to the Council within ten working days of notification . The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in question . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . 0) OJ No L 323 , 29. 11 . 1980, p . 1 . O OJ No L 61 , 14 . 3 . 1971 , p . 3 . (5) OJ No L 205 , 29. 7 . 1986, p . 9 . No L 398 /9 31 . 12 . 87 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER No L 398/ 10 Official Journal of the European Communities 31 . 12 . 87 ANNEX (a) Order No CN code Description Rate of duty 16.0001 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh, chilled or frozen :  Fresh of chilled :  Carcases and half-carcases : Other  Hams, shoulders and cuts thereof, with bone in : Other  Other : Other  Frozen Free 16.0003 . 0208 90 10 Other meat and edible meat offal , fresh, chilled or frozen :  Other :  Of domestic pigeons 5 % 16.0005 0208 10 90 ex 0208 90 30  Of furred game Free 16.0007 0208 20 00  Frogs' legs Free 16.0009 0208 90 90  Other Free 16.0011 0409 00 00 Natural honey 25 % 16.0023 ex 0603 90 00  Other Cut flowers, dried but not otherwise prepared 7% 16.0025 ex 0603 90 00  Cut flowers , dyed, bleached, impregnated or otherwise prepared 15 % 16.0027 0706 90 30 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled :  Horse-radish (Cochlearia armoracia) 13 % 16.0029 ex 0709 90 90  Other : . 'Comboux' (Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) Moringa oleifera (drumsticks) Free 16.0031 ex 0710 80 90 Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Other : 'Comboux' (Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) 13 % 16.0033 ex 0711 90 70 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Other vegetables :  'Comboux' (Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) Dried vegetables , whole, cut, sliced, broken or in powder, but not further prepared :  Other : Free 16.0035 ex 0712 90 90  Horse-radish (Cochlearia armoracia) Free 16.0037 ex 0712 90 90  'Comboux' (Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) 11 % (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the combined nomenclature code . No L 398/ 1131 . 12 . 87 Official Journal of the European Communities Order No CN code Description Rate of duty 16.0039 0810 0810 20 90 0810 30 90 0810 40 90 ex 0810 90 90 Other fruit, fresh :  Fresh berries 5 % 16.0041 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols : - Industrial monocarboxylic fatty acids : 1519 13 00 1519 19 00 1519 20 00  Tall oil fatty acids  Other  Acid oils from refining Free 16.0043 Other prepared or preserved meat, meat offal or blood : ex 1602 20 10  Goose or duck liver 10 % 16.0045 ex 1602 90 31 Of game or rabbit : 8 % Of game 16.0047 ex 1602 90 31 Of game or rabbit : 14 °/o Of rabbit 1602 50  Of bovine animals : ex 1602 50 90  Other 16.0049  Prepared or preserved tongues 17 % 1602 90  Other, including preparations of blood of an animal : 16.0051 ex 1602 90 71 ex 1602 90 79  Of sheep 18 % 16.0053 ex 1602 90 71 ex 1602 90 79  Of goats 16-% 16.0055 ex 1602 90 99 1605 90 90  Other 16 % 16.0057 2003 20 00 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid  Truffles 14 % Vegetables and fruits , prepared or preserved otherwise than by vinegar or acetic acid : 16.0059 ex 2004 90 99 2005 60 00  Asparagus 20 % 16.0061 ex 2004 90 30 2005 30 00  Sauerkraut 15 % 16.0063 ex 2004 90 30 2005 90 30  Capers 12 % 16.0065 ex 2004 90 99 2005 90 90 - Other, including mixtures :  Moringa oleifera (drumsticks) Free ex 2009 80 39 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  of a density exceeding 1,33 g/cm5 at 20 °C :  of a value exceeding 30 ECU per 100 kg net weight :    Date juice Free 16.0069 ex 2009 80 39  Other juice of fruits falling within codes 0801 , 0803 , 0804 (excluding fig and date juice), 0807 20 00 , 0810 20 90, 0810 30 90 , 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 90 8 % 16.0071 ex 2009 80 31 2009 90 21  Of a value not exceeding 30 ECU per 100 kg net weight : Juice of fruits falling within codes 0801 , 0803 , 0804 (excluding fig juice), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10 or 0810 90 90 8 % + AGR No L 398/ 12 Official Journal of the European Communities 31 . 12 . 87 \ Order No CN code Description Rate of Duty 16.0073 ex 2009 20 99 - Of a density not exceeding 1,33 g/cm3 at 20 °C :  Of a value exceeding 30 ECU per 100 kg : Grapefruit juice 7% 16.0075 ex 2009 30 31 Juice of any other single citrus fruit (other than lemon juice) containing added sugar 13 % 16.0077 ex 2009 30 39 Juice of any other single citrus fruit (other than lemon juice) not containing added sugar 13 % 16.0079 ex 2009 80 80 Juice of any other single fruit or vegetable : Juice of other fruits or vegetables falling within codes 0801 , 0803 , 0804 (excluding fig juice), 0807 20 00, 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10 or 0810 90 90 8 % 16.0081 ex 2009 80 80 Juice of other fruits or vegetables containing added sugar : Other, excluding apricot juice and peach juice 17 % 16.0083 ex 2009 80 95 Juice of other fruits or vegetables not containing added sugar : ex 2009 80 99 Other juice of fruits falling within codes 0801 , 0803 , 0804 (excluding fig juice), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50 , 0810 40 90 , 0810 90 10 or 0810 90 90 8 % 16.0085 ex 2009 80 99 ex 2009 90 51 Juice of other fruits or vegetables not containing added sugar : Other, excluding apricot juice and peach juice  Mixture of juices :  Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding 30 ECU per 100 kg net weight : Other excluding mixtures containing, singly or in combination, more than 25 % of grape juice, citrus fruit juices, pineapple juice, apple juice, pear juice, tomato juice, apricot juice or peach juice 18 % 16.0087 Containing added sugar 17% 16.0089 ex 2009 90 59 Not containing added sugar 18 % 16.0091 2009 20 91  Grapefruit juice :  Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 7 % + AGR 16.0093 2009 20 99 Other 8 % 16.0095 2009 30    Juice of any other single citrus fruit : ex 2009 30 91 With an added sugar content exceeding 30 % by weight 14 % + AGR 16.0097 2009 30 95 With an added sugar content not exceeding 30 % by weight 14 % 16.0099 2009 30 99 Not containing added sugar 15 % 16.0101 ex 2009 80 91 Juice of any other single fruit or vegetable with an added sugar content exceeding 30 % by weight : Juice of fruits falling within codes 0801 , 0803 , 0804 (excluding fig juice), and 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50 , 0810 40 90 , 0810 90 10 or 0810 90 90 8 % + AGR 16.0103 ex 2009 80 91 Other, excluding apricot juice and peach juice 17 0/o + AGR Official Journal of the European Communities No L 398 / 1331 . 12 . 87 Order No CN code Description Rate of duty 16.0105 ex 2009 8093 With an added sugar content not exceeding 30 % by weight : Juice of fruit? falling within codes 0801 , 0803 , 0804 (excluding fig juice), and 0807 20 00 , 0810 20 90 , === 0810 30 90 , 0810 40 10, 0810 40 50 , 0810 4090, 0810 90 10 or 0810 90 90 8 % 16.0107 ex 2009 80 93 Other, excluding apricot juice and peach juice 17 % 16.0109 ex 2009 80 99 Juice of other fruit or vegetables not containing added sugar : Juice of fruits falling within codes 0801 , 0803 , 0804 (excluding fig juice), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50, 0810 40 90 , 0810 90 10 or 0810 90 90 8 % 16.0111 ex 2009 80 99 Other, excluding apricot juice and peach juice 18 % 16.0113 ex 2009 90 91 Mixtures of juices : Other, excluding mixtures containing, singly or in combination, more than 25 % of grape juice, citrus fruit juices, pineapple juice, apple juice, pear juice, tomato juice, apricot juice or peach juice : With an added sugar content exceeding 30 % by weight : 17 % + AGR 16.0115 2009 90 93 With an added sugar content not exceeding 30 °/o by weight 17 % 16.0117 2009 90 99 2102 Not containing added sugar Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : - Active yeasts :  Culture yeast : 18 % 16.0119 2102 10 31 Dried 4 % + MOB 16.0121 2101 10 39 Other Flours, meals and pellets , of meat or meat offal , of fish or of crustaceans, molluscs or other aquatic . invertebrates, unfit for human consumption ; greaves : 4 °/o -1- MOB 16.0123 2301 20 00 - Flours , meals and pellets , of fish or of crustaceans, molluscs or other aquatic invertebrates Free Abbreviations : AGR = levy. MOB = variable component.